DETAILED ACTION
Allowable Subject Matter
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while transparent light conductor having a light shielding function, being arranged between a light source and a lens, wherein: an emergent side, close to the lens, of the transparent light conductor is provided with an optical stop structure used for forming a brightness-darkness cutoff line; 
the transparent light conductor is a rectangular block having a section including stepped upper and lower parts; the transparent light conductor is provided with an incident surface, an exit surface, an upper reflection surface, and a lower reflection surface; one part of incident light is irradiated to a reflection surface of a reflection mirror and is directly reflected to the lens so as to form a first part of an illumination light shape; another part of the incident light comprises a first portion, a second portion, a third portion and a fourth portion, wherein light paths formed by the transparent light conductor are as follows: 
the first portion of the another part of the incident light is irradiated to the incident surface of the transparent light conductor and refracted to an interior of the transparent light conductor, is then refracted to the exit surface or reflected to the exit surface by the upper incident surface, is refracted to the lens by the exit surface, and is projected onto a road surface by means of the lens so as to form a second part of the illumination light shape; 
the second portion of the another part of the incident light is irradiated to the reflection surface of the reflection mirror, is refracted to the lower reflection surface after being reflected to the upper reflection surface, and is then refracted to the lens by the lower reflection surface so as to form a third part of the illumination light shape; 
the third portion of the another part of the incident light is irradiated to the reflection surface of the reflection mirror and is reflected to the lens after being reflected to the upper reflection surface so as to form a fourth part of the illumination light shape, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The transparent light conductor, as disclosed in claim 1 above, wherein the light which is not refracted to the lens by the exit surface forms a first part of stray light, and the fourth portion of the another part of the incident light is irradiated to the reflection surface of the reflection mirror and is refracted to the interior of the transparent light conductor after being reflected to the upper reflection surface so as to change the light path, and after the light path is changed, the light is totally refracted by the exit surface, or is downwards refracted by the lower reflection surface to form a second part of the stray light, so that the brightness-darkness cutoff line is formed.

Claims 3-10 are allowed for being dependent on the allowed claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/Primary Examiner, Art Unit 2875